19-22312-rdd         Doc 803        Filed 07/12/19 Entered 07/12/19 16:59:36                      Main Document
                                                  Pg 1 of 15
                                            Hearing Date: July 26, 2019, at 10:00 a.m. (prevailing Eastern Time)
                                        Objection Deadline: July 23, 2019, at 4:00 p.m. (prevailing Eastern Time)

    Stephen E. Hessler, P.C.                                        James H.M. Sprayregen, P.C.
    Marc Kieselstein, P.C.                                          Ross M. Kwasteniet, P.C. (admitted pro hac vice)
    Cristine Pirro Schwarzman                                       Brad Weiland (admitted pro hac vice)
    KIRKLAND & ELLIS LLP                                            KIRKLAND & ELLIS LLP
    KIRKLAND & ELLIS INTERNATIONAL LLP                              KIRKLAND & ELLIS INTERNATIONAL LLP
    601 Lexington Avenue                                            300 North LaSalle Street
    New York, New York 10022                                        Chicago, Illinois 60654
    Telephone:       (212) 446-4800                                 Telephone:      (312) 862-2000
    Facsimile:       (212) 446-4900                                 Facsimile:      (312) 862-2200

    Counsel to the Debtors and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                )
    In re:                                                      )         Chapter 11
                                                                )
    WINDSTREAM HOLDINGS, INC., et al.,1                         )         Case No. 19-22312 (RDD)
                                                                )
                                       Debtors.                 )         (Jointly Administered)
                                                                )

                       NOTICE OF HEARING ON DEBTORS’ MOTION
                    FOR ENTRY OF AN ORDER APPOINTING A MEDIATOR

             PLEASE TAKE NOTICE that on July 12, 2019, the above-captioned debtors and debtors

in possession (collectively, the “Debtors”) filed the Debtors’ Motion for Entry of an Order

Appointing a Mediator (the “Motion”). A hearing (the “Hearing”) on the Motion will be held

before the Honorable Robert D. Drain, United States Bankruptcy Judge, United States Bankruptcy

Court for the Southern District of New York, at the United States Bankruptcy Court for the

Southern District of New York, 300 Quarropas Street, White Plains, New York 10601, on July 26,

2019, at 10:00 a.m. (prevailing Eastern Time).



1
      The last four digits of Debtor Windstream Holdings, Inc.’s tax identification number are 7717. Due to the large
      number of Debtors in these chapter 11 cases, for which joint administration has been granted, a complete list of
      the debtor entities and the last four digits of their federal tax identification numbers is not provided herein. A
      complete list of such information may be obtained on the website of the Debtors’ claims and noticing agent at
      http://www.kccllc.net/windstream. The location of the Debtors’ service address for purposes of these chapter 11
      cases is: 4001 North Rodney Parham Road, Little Rock, Arkansas 72212.
19-22312-rdd     Doc 803     Filed 07/12/19 Entered 07/12/19 16:59:36             Main Document
                                           Pg 2 of 15


       PLEASE TAKE FURTHER NOTICE that any responses or objections to the relief

requested in the Motion shall: (a) be in writing; (b) conform to the Federal Rules of Bankruptcy

Procedure, the Local Bankruptcy Rules for the Southern District of New York, all General Orders

applicable to chapter 11 cases in the United States Bankruptcy Court for the Southern District of

New York, and the Final Order Establishing Certain Notice, Case Management, and

Administrative Procedures [Docket No. 392] (the “Case Management Order”) approved by the

Court; (c) be filed electronically with the Court on the docket of In re Windstream Holdings, Inc.,

Case 19-22312 (RDD) by registered users of the Court’s electronic filing system and in accordance

with the General Order M-399 (which is available on the Court’s website at

http://www.nysb.uscourts.gov); and (d) be served so as to be actually received by July 23, 2019,

at 4:00 p.m., prevailing Eastern Time, by (i) the entities on the Master Service List (as defined

in the Case Management Order and available on the Debtors’ case website at

http://www.kccllc.net/windstream) and (ii) any person or entity with a particularized interest in the

subject matter of the Motion.

       PLEASE TAKE FURTHER NOTICE that if no Objections are timely filed and served

with respect to the Motion, the Debtors shall, on or after the Objection Deadline, submit to the

Court an order substantially in the form annexed as Exhibit A to the Motion, which order the

Court may enter with no further notice or opportunity to be heard.

       PLEASE TAKE FURTHER NOTICE that the Hearing may be continued or adjourned

thereafter from time to time without further notice other than an announcement of the adjourned

date or dates at the Hearing. The Debtors will file an agenda before the Hearing, which may

modify or supplement the Motion to be heard at the Hearing.




                                                 2
19-22312-rdd      Doc 803        Filed 07/12/19 Entered 07/12/19 16:59:36       Main Document
                                               Pg 3 of 15


        PLEASE TAKE FURTHER NOTICE that a copy of the Motion may be obtained free

of   charge      by   visiting   the   website   of   Kurtzman   Carson   Consultants      LLC   at

http://www.kccllc.net/windstream. You may also obtain copies of any pleadings by visiting the

Court’s website at http://www.nysb.uscourts.gov in accordance with the procedures and fees set

forth therein.

Dated: July 12, 2019                    /s/ Stephen E. Hessler
New York, New York                      Stephen E. Hessler, P.C.
                                        Marc Kieselstein, P.C.
                                        Cristine Pirro Schwarzman
                                        KIRKLAND & ELLIS LLP
                                        KIRKLAND & ELLIS INTERNATIONAL LLP
                                        601 Lexington Avenue
                                        New York, New York 10022
                                        Telephone:      (212) 446-4800
                                        Facsimile:      (212) 446-4900
                                        - and -
                                        James H.M. Sprayregen, P.C.
                                        Ross M. Kwasteniet, P.C. (admitted pro hac vice)
                                        Brad Weiland (admitted pro hac vice)
                                        KIRKLAND & ELLIS LLP
                                        KIRKLAND & ELLIS INTERNATIONAL LLP
                                        300 North LaSalle Street
                                        Chicago, Illinois 60654
                                        Telephone:      (312) 862-2000
                                        Facsimile:      (312) 862-2200

                                        Counsel to the Debtors and Debtors in Possession




                                                  3
19-22312-rdd          Doc 803       Filed 07/12/19 Entered 07/12/19 16:59:36                      Main Document
                                                  Pg 4 of 15
                                            Hearing Date: July 26, 2019, at 10:00 a.m. (prevailing Eastern Time)
                                        Objection Deadline: July 23, 2019, at 4:00 p.m. (prevailing Eastern Time)

    Stephen E. Hessler, P.C.                                        James H.M. Sprayregen, P.C.
    Marc Kieselstein, P.C.                                          Ross M. Kwasteniet, P.C. (admitted pro hac vice)
    Cristine Pirro Schwarzman                                       Brad Weiland (admitted pro hac vice)
    KIRKLAND & ELLIS LLP                                            KIRKLAND & ELLIS LLP
    KIRKLAND & ELLIS INTERNATIONAL LLP                              KIRKLAND & ELLIS INTERNATIONAL LLP
    601 Lexington Avenue                                            300 North LaSalle Street
    New York, New York 10022                                        Chicago, Illinois 60654
    Telephone:       (212) 446-4800                                 Telephone:      (312) 862-2000
    Facsimile:       (212) 446-4900                                 Facsimile:      (312) 862-2200

    Counsel to the Debtors and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                )
    In re:                                                      )         Chapter 11
                                                                )
    WINDSTREAM HOLDINGS, INC., et al.,2                         )         Case No. 19-22312 (RDD)
                                                                )
                                       Debtors.                 )         (Jointly Administered)
                                                                )

      DEBTORS’ MOTION FOR ENTRY OF AN ORDER APPOINTING A MEDIATOR

             Windstream Holdings, Inc. and its debtor affiliates as debtors and debtors in possession in

the above-captioned chapter 11 cases (collectively, the “Debtors”) respectfully state the following

in support of this motion.

                                                    Introduction

             1.     A resolution of issues regarding the Uniti Arrangement3 is central to these chapter

11 cases. The Debtors have determined, after an extensive investigation, that they hold compelling


2
      The last four digits of Debtor Windstream Holdings, Inc.’s tax identification number are 7717. Due to the large
      number of Debtors in these chapter 11 cases, for which joint administration has been granted, a complete list of
      the debtor entities and the last four digits of their federal tax identification numbers is not provided herein. A
      complete list of such information may be obtained on the website of the Debtors’ claims and noticing agent at
      http://www.kccllc.net/windstream. The location of the Debtors’ service address for purposes of these chapter 11
      cases is: 4001 North Rodney Parham Road, Little Rock, Arkansas 72212.
3
      “Uniti Arrangement” means that certain agreement styled as a Master Lease, dated as of April 24, 2015 (as
      amended by that certain Amendment No. 1 to Uniti Arrangement, dated February 12, 2016), among CSL National,
      LP and the entities set forth on Schedule 1 thereof, as landlord (collectively, “Uniti”), and Windstream Holdings,
      Inc., as tenant.
19-22312-rdd     Doc 803      Filed 07/12/19 Entered 07/12/19 16:59:36             Main Document
                                            Pg 5 of 15


claims related to the Uniti Arrangement. Among other claims, the Debtors believe the Uniti

Arrangement is not a true lease, and instead should be recharacterized as a financing transaction.

The Debtors are finalizing a complaint reflecting these claims and expect to file the complaint in

the very near term. The Debtors also believe, however, that a negotiated resolution to issues

regarding the Uniti Arrangement could potentially be more cost-effective and beneficial to these

chapter 11 estates than protracted litigation.

       2.      To that end, in parallel with the ongoing investigation and complaint preparation,

the Debtors have engaged in commercial discussions with Uniti regarding changes to the

relationship between the parties and, correspondingly, amendments to the Uniti Arrangement. The

Debtors have also informed their key creditor constituencies of their investigation into claims

against Uniti and have kept these constituencies apprised of discussions with Uniti. It has become

clear, through these discussions and preliminary proposals, that the Debtors and Uniti hold very

divergent views and are far apart regarding the treatment of, and necessary changes to, the Uniti

Arrangement. The Debtors do not believe that further discussions with Uniti are likely to be

productive outside of the context of a formal mediation proceeding. Uniti has also agreed to submit

to mediation, presenting a potential opportunity to reach a consensual resolution. In the meantime,

the Debtors expect to commence litigation to resolve these issues in the event mediation is not

successful.

       3.      Mediation overseen by a Court-appointed mediator would provide a stable

foundation on which to attempt to build a consensual resolution to these issues. The issues at hand

are ripe for mediation in light of, among other things, the advanced stage of the Debtors’

investigation, the lack of progress on discussions between the Debtors and Uniti, and the desires

of the Debtors, Uniti, and other key creditor constituents to participate in a resolution of the Uniti




                                                  2
19-22312-rdd       Doc 803        Filed 07/12/19 Entered 07/12/19 16:59:36                      Main Document
                                                Pg 6 of 15


Arrangement. The appointment of a mediator would allow all key constituents to come together

in a single forum to express their views and work together towards resolution. Mediation could

potentially spare the estates from incurring unnecessary litigation-related costs and could expedite

the resolution of a central issue in these chapter 11 cases (and therefore the Debtors’ emergence

from chapter 11).

        4.       Most importantly, the Debtors and Uniti have agreed to mediation to attempt

resolve these issues. The Debtors have also raised the possibility of mediation with other

constituents and hope and expect that other key stakeholders will participate in the mediation. No

party has objected to mediation.4 For the reasons described in this motion, the Debtors respectfully

request that the Court enter an order appointing a mediator in these chapter 11 cases.

                                               Relief Requested

        5.       By this motion, the Debtors seek entry of an order substantially in the form attached

hereto as Exhibit A (the “Order”), appointing a mediator, which would allow the Debtors, Uniti,

and certain other creditor constituencies in these chapter 11 cases as set forth in the Order

(collectively, the “Parties”) to participate in mediation.

                                           Jurisdiction and Venue

        6.       The United States Bankruptcy Court for the Southern District of New York has

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing

Order of Reference from the United States District Court for the Southern District of New York,

dated February 1, 2012. The Debtors confirm their consent, pursuant to rule 7008 of the Federal

Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to the entry of a final order by the Court


4
    Certain parties, including JPMorgan Chase Bank, N.A., in its capacity as administrative agent under the Debtors’
    Prepetition Credit Agreement dated as of April 24, 2015 (as amended, supplemented, or otherwise modified),
    have already affirmatively agreed to participate, and the Debtors anticipate other parties will do the same before
    the July 26, 2019 hearing on this motion



                                                         3
19-22312-rdd     Doc 803      Filed 07/12/19 Entered 07/12/19 16:59:36              Main Document
                                            Pg 7 of 15


in connection with this motion to the extent that it is later determined that the Court, absent consent

of the parties, cannot enter final orders or judgments in connection herewith consistent with

Article III of the United States Constitution.

       7.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       8.      The bases for the relief requested herein are section 105 of title 11 of the United

States Code (the “Bankruptcy Code”), Bankruptcy Rule 9019, Rule 9019-1 of the Local

Bankruptcy Rules for the Southern District of New York (the “Local Rules”), and Rule 1.1 of the

Procedures Governing Mediation of Matters and the Use of Early Neutral Evaluation and

Mediation/Voluntary Arbitration in Bankruptcy Cases and Adversary Proceedings for the

Bankruptcy Court for the Southern District of New York (the “Mediation Procedures Rules”).

                                            Background

       9.      The Debtors are a leading provider of advanced network communications and

technology solutions for businesses across the United States. The Debtors also offer broadband,

entertainment and security solutions to consumers and small businesses primarily in rural areas in

18 states. Additionally, the Debtors supply core transport solutions on a local and long-haul fiber

network spanning approximately 150,000 miles and have over 11,000 employees.

       10.     On February 25, 2019 (the “Petition Date”), each of the Debtors filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code. A detailed description of certain facts

and circumstances surrounding these chapter 11 cases is set forth in the Declaration of Tony

Thomas, Chief Executive Officer and President of Windstream Holdings, Inc., (I) in Support of

Debtors’ Chapter 11 Petitions and First Day Motions and (II) Pursuant to Local Bankruptcy

Rule 1007-2 [Docket No. 27] (the “First Day Declaration”), filed on the Petition Date.

       11.     The Debtors’ chapter 11 cases have been consolidated for procedural purposes only

and are being jointly administered pursuant to Bankruptcy Rule 1015(b) [Docket No. 56]. The


                                                  4
19-22312-rdd     Doc 803     Filed 07/12/19 Entered 07/12/19 16:59:36             Main Document
                                           Pg 8 of 15


Debtors continue to operate their business and manage their property as debtors in possession

pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. On March 12, 2019, the United

States Trustee for the Southern District of New York appointed the creditors’ committee pursuant

to section 1102 of the Bankruptcy Code [Docket No. 136].

                                          Basis for Relief

       12.     Mediation offers a swift, cost-effective means of reaching consensus and provides

a path for the Debtors, Uniti, and other parties in interest to engage in an organized process to

negotiate a global resolution of issues regarding the Uniti Arrangement, on which issues certain of

the parties have vastly different views at present. The Court has the power to direct a mediated

resolution under section 105 of the Bankruptcy Code and Mediation Procedures Rule 1.1, which

states that the “Court may order assignment of a matter to mediation upon its own motion, or upon

a motion by any party in interest or the U.S. Trustee.” See S.D.N.Y. Bankr. L.R. 9019-1; see also

In re Atl. Pipe Corp., 304 F.3d 135, 140 (1st Cir. 2002) (“There are four potential sources of

judicial authority for ordering mandatory non-binding mediation of pending cases, namely, (a) the

court’s local rules, (b) an applicable statute, (c) the Federal Rules of Civil Procedure, and (d) the

court’s inherent powers.”); In re A.T. Reynolds & Sons, Inc., 424 B.R. 76, 85 (Bankr. S.D.N.Y.

2010) (“While it goes without saying that a court may not order parties to settle, this Court has

authority to order the parties to participate in the process of mediation, which entails discussion

and risk analysis.”) rev’d on other grounds, 452 B.R. 374 (S.D.N.Y. 2011); Bruno v. Mona Lisa

at Celebration, LLC (In re Mona Lisa at Celebration, LLC), 410 B.R. 710, 716-17 (Bankr. M.D.

Fla. 2009) (ordering mediation under section 105(a) where “both judicial economy and common

sense dictate[d] that the parties, or if needed, the Court resolve [the matter] in an organized and

unified manner”).




                                                 5
19-22312-rdd     Doc 803      Filed 07/12/19 Entered 07/12/19 16:59:36              Main Document
                                            Pg 9 of 15


       13.     Mediation provides the least expensive means to a resolution. Litigating all

procedural and substantive issues related to the Uniti Arrangement would give rise to extensive

discovery costs, additional professional fees and expenses, and would likely delay the Debtors’

emergence from these chapter 11 cases, thereby compounding such costs. These costs would be

borne by the Debtors’ estates, to the ultimate detriment of the Debtors’ stakeholders. While the

Debtors’ success in any litigation against Uniti will ultimately inure to the benefit of their estates,

it will not do so for some time and only after the incurrence of significant costs. For this reason,

a negotiated resolution in the relative near term—if achieved—would be of significant benefit to

the Debtors’ chapter 11 cases.

       14.     With mediation, the Debtors, Uniti, and other key creditor constituencies in these

chapter 11 cases have an opportunity to come together in a centralized forum before launching into

protracted litigation. Appointing a mediator at this juncture in these chapter 11 cases has the

greatest chance of yielding the most benefit to the Debtors’ estates, especially since Uniti has

consented to participate in such a process. Accordingly, the Debtors seek an order from the Court

that will allow for prompt commencement of a mediation process.

       15.     Ultimately, mediation has little downside and will likely prove beneficial even if

unsuccessful. Mediation will not prejudice any of the Parties’ rights if it fails to yield a global

resolution and the Debtors and other Parties can (and will) continue to prepare for litigation in

parallel with mediation. At the very least, good-faith mediation discussions may inform the Parties

as to the key issues or potentially narrow the issues in any litigation. In the event that mediation

is unsuccessful, the Debtors remain prepared to litigate issues related to the Uniti Arrangement as

expediently as possible.




                                                  6
19-22312-rdd     Doc 803        Filed 07/12/19 Entered 07/12/19 16:59:36         Main Document
                                             Pg 10 of 15


       16.     For the reasons described in this motion, however, mediation prior to any such

litigation would be beneficial to the Debtors’ estates. Accordingly, the Debtors respectfully submit

that the Court should enter this order, which will launch the mediation process and the ultimate

resolution of these issues.

                                          No Prior Request

       17.     No prior request for the relief sought in this motion has been made to this or any

other court.

                                                Notice

       18.     The Debtors have provided notice of this motion to: (a) the entities on the Master

Service List (as defined in the Case Management Order and available on the Debtors’ case website

at www.kccllc.net/windstream) and (b) any person or entity with a particularized interest in the

subject matter of this motion. The Debtors respectfully submit that no other or further notice is

necessary.

                              [Remainder of page intentionally left blank.]




                                                   7
19-22312-rdd   Doc 803   Filed 07/12/19 Entered 07/12/19 16:59:36       Main Document
                                      Pg 11 of 15


Dated: July 12, 2019            /s/ Stephen E. Hessler
New York, New York              Stephen E. Hessler, P.C.
                                Marc Kieselstein, P.C.
                                Cristine Pirro Schwarzman
                                KIRKLAND & ELLIS LLP
                                KIRKLAND & ELLIS INTERNATIONAL LLP
                                601 Lexington Avenue
                                New York, New York 10022
                                Telephone:      (212) 446-4800
                                Facsimile:      (212) 446-4900
                                - and -
                                James H.M. Sprayregen, P.C.
                                Ross M. Kwasteniet, P.C. (admitted pro hac vice)
                                Brad Weiland (admitted pro hac vice)
                                KIRKLAND & ELLIS LLP
                                KIRKLAND & ELLIS INTERNATIONAL LLP
                                300 North LaSalle Street
                                Chicago, Illinois 60654
                                Telephone:      (312) 862-2000
                                Facsimile:      (312) 862-2200

                                Counsel to the Debtors and Debtors in Possession
19-22312-rdd   Doc 803   Filed 07/12/19 Entered 07/12/19 16:59:36   Main Document
                                      Pg 12 of 15


                                     Exhibit A

                                  Proposed Order
19-22312-rdd         Doc 803        Filed 07/12/19 Entered 07/12/19 16:59:36                      Main Document
                                                 Pg 13 of 15


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                )
    In re:                                                      )        Chapter 11
                                                                )
    WINDSTREAM HOLDINGS, INC., et al.,1                         )        Case No. 19-22312 (RDD)
                                                                )
                                       Debtors.                 )        (Jointly Administered)
                                                                )

                                  ORDER APPOINTING A MEDIATOR

             Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in possession

(collectively, the “Debtors”) for entry of an order (this “Order”) directing the Parties to participate

in mediation, as more fully set forth in the Motion; and this Court having jurisdiction over this

matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from

the United States District Court for the Southern District of New York, dated February 1, 2012;

and that this Court may enter a final order consistent with Article III of the United States

Constitution; and this Court having found that venue of this proceeding and the Motion in this

district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found that this is

a core proceeding pursuant to 28 U.S.C. § 157(b); and this Court having found that the Debtors’

notice of the Motion and opportunity for a hearing on the Motion were appropriate under the

circumstances and no other notice need be provided; and this Court having reviewed the Motion

and having heard the statements in support of the relief requested therein at a hearing, if any, before



1
      The last four digits of Debtor Windstream Holdings, Inc.’s tax identification number are 7717. Due to the large
      number of Debtors in these chapter 11 cases, for which joint administration has been granted, a complete list of
      the debtor entities and the last four digits of their federal tax identification numbers is not provided herein. A
      complete list of such information may be obtained on the website of the Debtors’ claims and noticing agent at
      http://www.kccllc.net/windstream. The location of the Debtors’ service address for purposes of these chapter 11
      cases is: 4001 North Rodney Parham Road, Little Rock, Arkansas 72212.
2
       Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.
19-22312-rdd     Doc 803      Filed 07/12/19 Entered 07/12/19 16:59:36            Main Document
                                           Pg 14 of 15


this Court (the “Hearing”); and this Court having determined that the legal and factual bases set

forth in the Motion and at the Hearing establish just cause for the relief granted herein; and upon

all of the proceedings had before this Court; and after due deliberation and sufficient cause

appearing therefor, it is HEREBY ORDERED THAT:

       1.      The Motion is granted as set forth herein.

       2.      The following parties shall participate in mediation: the Debtors, Uniti, [●].

       3.      Immediately upon entry of this Order, the Parties shall meet and confer to select a

mediator and establish a schedule for mediation and related procedures.

       4.      If the Parties are unable to select a mediator, one will be appointed by this Court.

       5.      All (a) discussions among any of the Parties during the course of the mediation,

including discussions with or in the presence of the Mediator, (b) any mediation statements and

any other documents or information provided to the Mediator or the Parties in the course of the

mediation, and (c) correspondence, draft resolutions, offers, and counteroffers produced for or as

a result of or in connection with the mediation shall be strictly confidential and shall not be

admissible for any purpose in any judicial or administrative proceeding, and the Parties and their

counsel and advisors, shall not in any way disclose to any non-party or to any court, including,

without limitation, in any pleading or other submission to any court, any such discussion,

mediation statement, other document or information, correspondence, resolution, offer or

counteroffer that may be made or provided in connection with the mediation, unless (i) otherwise

available and not subject to a separate confidentiality agreement that would prevent its disclosure

or (ii) as authorized by this Court.

       6.      To the extent that any Party is in possession of privileged or confidential

information provided to such Party pursuant to the terms and conditions of a confidentiality




                                                 2
19-22312-rdd     Doc 803      Filed 07/12/19 Entered 07/12/19 16:59:36              Main Document
                                           Pg 15 of 15


agreement executed or order of this Court entered in connection with these chapter 11 cases, such

information may be disclosed to the Mediator, but shall otherwise remain privileged and

confidential and shall not be disclosed to any other Party subject to the terms of such confidentiality

agreement or Court order.

       7.      The Debtors are authorized to take all actions necessary or appropriate to effectuate

the relief granted in this Order in accordance with the Motion.

       8.      Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

are immediately effective and enforceable upon its entry.

       9.      All time periods set forth in this Order shall be calculated in accordance with

Bankruptcy Rule 9006(a).

       10.     This Court retains exclusive jurisdiction to enter supplemental orders concerning

all matters arising from or related to the implementation, interpretation, and enforcement of this

Order, and to enter such orders at continued hearings on this Motion.

 White Plains, New York
 Dated: ____________, 2019

                                                 THE HONORABLE ROBERT D. DRAIN
                                                 UNITED STATES BANKRUPTCY JUDGE




                                                  3
